Citation Nr: 0912446	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  06-31 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military service from January 
1968 to August 1969.
This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in September 2004 by the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The Veteran currently has bilateral hearing loss to an 
extent recognized as a disability for VA purposes.

3.  Although the Veteran may well have experienced in-service 
noise exposure as alleged, competent medical evidence 
addressing the question of whether there exists a medical 
nexus between any in-service noise exposure and current 
bilateral hearing loss weighs against the claim.

4.  Tinnitus is not shown to be due to exposure to acoustic 
trauma during military service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
military service, nor may service incurrence of an organic 
disease of the nervous system (sensorineural hearing loss) be 
so presumed.  38 C.F.R. §§ 1110, 1154(b), 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by military 
service, nor may service incurrence of an organic disease of 
the nervous system be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103(a), 5103A (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
bilateral hearing loss and tinnitus was received in July 
2004.  Thereafter, he was notified of the general provisions 
of the VCAA by the St. Louis RO in correspondence dated in 
July 2004 and March 2006.  These letters notified the Veteran 
of VA's responsibilities in obtaining information to assist 
the Veteran in completing his claims, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent 
information regarding VCAA.  Thereafter, the claims were 
reviewed and a statement of the case was issued in September 
2006.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, private 
treatment records, and VA treatment records have been 
obtained and associated with his claims file.  The Veteran 
has also been provided with a VA audiology examination to 
assess the current nature and etiology of his claimed 
bilateral hearing loss and tinnitus disabilities.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claims, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be 
established for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system (sensorineural hearing loss), may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  See 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2008).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. §3.385 
(2008).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the veteran is 
not obliged to show that his tinnitus was present during 
active military service.  However, if there is insufficient 
evidence to establish that a claimed chronic disability was 
present during service, the evidence must establish a nexus 
between his current disability and his in-service exposure to 
loud noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 
(1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim:  the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that he developed bilateral hearing loss 
and tinnitus as a result of acoustic trauma from mortars, 
bombs, and small weapons fire during his service in Vietnam, 
which was verified from July 1968 to August 1969.  The 
Veteran's DD Form 214 (Report of Discharge from Service) 
noted that his military occupational specialty was mechanic.

Service treatment records include a January1968 induction 
physical examination.  On audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
--
0
LEFT
5
5
0
--
10

In the January 1968 Report of Medical History that 
accompanied the physical examination report, the Veteran 
reported that he did not have a hearing loss.  He indicated 
that he was employed as a laborer prior to entering service.  
Service treatment records are silent for any complaints of 
hearing loss or tinnitus.  Although the physical examination 
performed at the time of separation in August 1969 did not 
include audiometric testing, in the August 1969 Report of 
Medical History, the Veteran denied ear trouble or a hearing 
loss.

Post-service private treatment records dated from August 1986 
to 2004 have been associated with the claims folder.  In 
November 1996, the Veteran was treated with antibiotics for 
Eustachian salpingitis of the left ear.  In September 1998, 
private treatment records note a prescription of antibiotics 
for mild left otitis externa.  None of the private medical 
records make any reference to a bilateral hearing loss or 
tinnitus.  Likewise, VA treatment records dated from October 
2004 to January 2006 contained no complaints or findings of 
related to hearing loss or tinnitus.

In a VA audiology examination report dated in June 2006, the 
Veteran complained of bilateral hearing loss and constant 
tinnitus as a result of combat noise during his active 
service in Vietnam.  He described post-service occupational 
noise exposure when working at Ford Motor Company, but 
indicated that he wore hearing protection at all times.  A 
mild to moderate sensorineural hearing loss was noted in the 
right ear, and a mild to moderately severe sensorineural 
hearing loss was noted in the left ear, with the Veteran 
reporting constant tinnitus.  In an addendum dated in 
September 2006, the audiologist indicated that she reviewed 
the Veteran's service treatment records.  She opined that 
hearing loss and tinnitus were less likely as not caused by 
military service, providing a medical rationale that there 
was no evidence shortly after military service of hearing 
loss or tinnitus.

The Board has considered the Veteran and his representative's 
contentions that his current bilateral hearing loss and 
tinnitus are a result of noise exposure during active 
service, but finds that service connection for these 
disabilities is not warranted because there is no objective 
evidence suggesting a connection between his current 
disabilities and an injury or disease during service, nor is 
there any evidence to document any hearing loss or tinnitus 
for many years after service.  

The Board notes that the first documented evidence of hearing 
loss and tinnitus was in June 2006, more than 35 years after 
the Veteran's discharge from service.  The passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).     

In connection with the claims, the Board has considered the 
assertions that the Veteran and his representative have 
advanced on appeal.  However, the Veteran cannot establish a 
service connection claim on the basis of these assertions 
alone.  While the Board does not doubt the sincerity of the 
Veteran's belief that his current bilateral hearing loss and 
tinnitus disabilities are associated with noise exposure 
during military service, the claims turn on a medical matter 
- the relationship between current disability and service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layperson without the 
appropriate medical training or expertise, the veteran is not 
competent to render a probative (i.e., persuasive) opinion on 
such medical matters.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Therefore, the 
Veteran's assertions in this regard do not constitute 
persuasive evidence in support of the claims.

For the foregoing reasons, the claims for service connection 
for bilateral hearing loss and tinnitus must be denied.  In 
arriving at the decision to deny the claims, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of competent and 
persuasive evidence to support the claims, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


